Exhibit 10.1

SRA INTERNATIONAL, INC.

Restricted Stock Agreement

Granted Under 2002 Stock Incentive Plan

This Restricted Stock Agreement (the “Agreement”) is made on _____________, 20__
(the “Grant Date”), between SRA International, Inc,. a Delaware corporation (the
“Company”), and _____________ (the “Participant”).

For valuable consideration, receipt of which is acknowledged, the parties hereto
agree as follows:

1. Issuance of Shares.

The Company shall issue to the Participant, subject to the terms and conditions
set forth in this Agreement and in the Company’s 2002 Stock Incentive Plan (the
“Plan”), _____________ shares (the “Shares”) of Class A Common Stock, $0.004 par
value, of the Company (“Common Stock”). The Shares will be held in book entry by
the Company’s transfer agent or by a firm designated by the Company to
administer the Plan (the transfer agent or such firm being referred to herein as
the “Administrator”) in the name of the Participant for that number of Shares
issued to the Participant. The Participant agrees that the Shares shall be
subject to the forfeiture provisions set forth in Section 2 of this Agreement
and the restrictions on transfer set forth in Section 4 of this Agreement.

2. Vesting.

(a) The Shares shall vest and become free from the forfeiture provisions in
Section 2(b) hereof and become free from the transfer restrictions in Section 4
hereof as set forth below:

 

No. of Shares    Vesting Date ____    MM/DD/20__ ____    MM/DD/20__ ____   
MM/DD/20__ ____    MM/DD/20__

(b) Except as otherwise provided in this Section 2, the specified Shares shall
not vest on the vesting dates specified above unless the Participant, on such
date, is, and has been at all times since the Grant Date, an employee, officer
or director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 424(e) or (f) of the Internal
Revenue Code of 1986, as amended (the “Code”), or any successor to the Company
(an “Eligible Participant”). In the event the Participant ceases to be an
Eligible Participant for any reason or no reason, with or without cause, except
as set forth in the next sentence, then any Shares that are not then vested in
accordance with Section 2(a) shall be forfeited immediately and automatically to
the Company and the Participant shall have no further rights with respect to
such Shares. Notwithstanding the foregoing, if the Participant dies or becomes
disabled (within the meaning of Section 22(e)(3) of the Code) prior to the final
vesting date at a time when he or she is an Eligible Participant, then any
remaining unvested Shares shall vest in full on the date of death or disability.



--------------------------------------------------------------------------------

3. Automatic Sale Upon Vesting.

(a) Upon any vesting of Shares pursuant to Section 2 hereof, the Company shall
sell, or arrange for the sale of, such number of the Shares no longer subject to
forfeiture under Section 2 as is sufficient to generate net proceeds sufficient
to satisfy the Company’s minimum statutory withholding obligations with respect
to the income recognized by the Participant upon the lapse of the forfeiture
provisions (based on minimum statutory withholding rates for all tax purposes,
including payroll and social security taxes, that are applicable to such
income), and the Company shall retain such net proceeds in satisfaction of such
tax withholding obligations. Alternatively, the Company, in its sole discretion,
may elect to instruct the Administrator to deliver to the Company such number of
Shares as has a fair market value sufficient to satisfy such withholding
obligations.

(b) The Participant hereby appoints the Company’s Chief Financial Officer as his
attorney in fact to sell the Participant’s Shares in accordance with this
Section 3. The Participant agrees to execute and deliver such documents,
instruments and certificates as may reasonably be required in connection with
the sale of the Shares pursuant to this Section 3.

(c) The Participant represents to the Company that, as of the date hereof, he is
not aware of any material nonpublic information about the Company or the Common
Stock. The Participant and the Company have structured this Agreement to
constitute a “binding contract” relating to the sale of Common Stock pursuant to
this Section 3, consistent with the affirmative defense to liability under
Section 10(b) of the Securities Exchange Act of 1934 under Rule 10b5-1(c)
promulgated under such Act.

(d) The Participant may, at any time, by providing notice to the Company and the
Administrator, elect to revoke the provisions of Section 3(a), in which case
upon any vesting of Shares occurring thereafter the Participant shall pay to the
Company immediately upon such vesting, by cash or check, an amount sufficient to
satisfy the Company’s minimum statutory withholding obligations with respect to
the income recognized by the Participant upon the lapse of the forfeiture
provisions (based on minimum statutory withholding rates for all tax purposes,
including payroll and social security taxes, that are applicable to such
income).

4. Restrictions on Transfer.

(a) The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any Shares, or any interest therein, until such Shares have vested, except that
the Participant may transfer such Shares (i) to or for the benefit of any
spouse, children, parents, siblings, grandchildren and any other relatives
approved by the Board of Directors (collectively, “Approved Relatives”) or to a
trust established solely for the benefit of the Participant and/or Approved
Relatives, provided that such Shares shall remain subject to this Agreement
(including without limitation the restrictions on transfer set forth in this
Section 4 and the forfeiture provisions contained in Section 2) and such
permitted transferee shall, as a condition to such transfer, deliver to the
Company a written instrument confirming that such transferee shall be bound by
all of the terms and conditions of this Agreement or (ii) as part of the sale of
all or substantially all of the shares of capital stock of the Company
(including pursuant to a merger or consolidation), provided that, in accordance
with the Plan and except as otherwise provided herein, the securities or other
property received by the Participant in connection with such transaction shall
remain subject to this Agreement.

 

2



--------------------------------------------------------------------------------

(b) The Company shall not be required (i) to transfer on its books any of the
Shares which have been transferred in violation of any of the provisions set
forth in this Agreement or (ii) to treat as owner of such Shares or to pay
dividends to any transferee to whom such Shares have been transferred in
violation of any of the provisions of this Agreement.

5. Restrictive Legends.

All Shares subject to this Agreement are subject to the following restriction,
in addition to any other legends that may be required under federal or state
securities laws:

“The shares of stock represented by this certificate or book entry are subject
to forfeiture provisions and restrictions on transfer set forth in a certain
Restricted Stock Agreement between the corporation and the registered owner of
these shares (or his predecessor in interest), and such Agreement is available
for inspection without charge at the office of the Secretary of the
corporation.”

6. Provisions of the Plan.

This Agreement is subject to the provisions of the Plan, a copy of which is
furnished to the Participant with this Agreement.

7. Withholding Taxes; Section 83(b) Election.

(a) The Participant acknowledges and agrees that the Company has the right to
deduct from payments of any kind otherwise due to the Participant any federal,
state, local or other taxes of any kind required by law to be withheld with
respect to the issuance of the Shares to the Participant or the lapse of the
forfeiture provisions.

(b) The Participant has reviewed with the Participant’s own tax advisors the
federal, state, local and other tax consequences of this investment and the
transactions contemplated by this Agreement. The Participant is relying solely
on such advisors and not on any statements or representations of the Company or
any of its agents. The Participant understands that the Participant (and not the
Company) shall be responsible for the Participant’s own tax liability that may
arise as a result of this investment or the transactions contemplated by this
Agreement.

UNLESS THE PARTICIPANT OTHERWISE NOTIFIES THE COMPANY IN WRITING, THE
PARTICIPANT HAS ELECTED NOT TO FILE AN ELECTION UNDER SECTION 83(B) OF THE
INTERNAL REVENUE CODE WITH RESPECT TO THE ISSUANCE OF THE SHARES.

 

3



--------------------------------------------------------------------------------

8. Miscellaneous.

(a) No Rights to Employment. The Participant acknowledges and agrees that the
vesting of the Shares pursuant to Section 2 hereof is earned only by
satisfaction of the performance conditions and continuing service as an
employee, officer, director, consultant or adviser at the will of the Company
(not through the act of being hired or engaged or being granted the Shares
hereunder). The Participant further acknowledges and agrees that the
transactions contemplated hereunder and the vesting schedule set forth herein do
not constitute an express or implied promise of continued engagement as an
employee, officer, director, consultant or adviser for the vesting period, for
any period, or at all.

(b) Severability. The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement, and each other provision of this Agreement shall be severable
and enforceable to the extent permitted by law.

(c) Waiver. Any provision for the benefit of the Company contained in this
Agreement may be waived, either generally or in any particular instance, by the
Board of Directors of the Company or the Compensation Committee thereof.

(d) Binding Effect. This Agreement shall be binding upon and inure to the
benefit of the Company and the Participant and their respective heirs,
executors, administrators, legal representatives, successors and assigns,
subject to the restrictions on transfer set forth in Section 4 of this
Agreement.

(e) Notice. Each notice relating to this Agreement shall be in writing and
delivered in person or by first class mail, postage prepaid, or by electronic
mail, to the addresses as hereinafter provided. Each notice shall be deemed to
have been given on the date it is received. Each notice to the Company shall be
addressed to it at its offices at 4350 Fair Lakes Court, Fairfax, VA 22033
Attention: Stock Plan Administrator, or electronically to
StockPlanAdministrator@sra.com. Each notice to the Participant shall be
addressed to the Participant at the Participant’s last known address or to the
electronic mail address then on file with the Administrator.

(f) Pronouns. Whenever the context may require, any pronouns used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns and pronouns shall include the plural, and
vice versa.

(g) Entire Agreement. This Agreement and the Plan constitute the entire
agreement between the parties, and supersede all prior agreements and
understandings, relating to the subject matter of this Agreement.

(h) Amendment. This Agreement may be amended or modified only by a written
instrument executed by both the Company and the Participant.

 

4



--------------------------------------------------------------------------------

(i) Governing Law. This Agreement shall be construed, interpreted and enforced
in accordance with the internal laws of the State of Delaware without regard to
any applicable conflicts of laws.

(j) Interpretation. The interpretation and construction of any terms or
conditions of the Plan, or of this Agreement or other matters related to the
Plan by the Compensation Committee of the Board of Directors of the Company
shall be final and conclusive.

(k) Participant’s Acknowledgments. The Participant acknowledges that he or she:
(i) has read this Agreement; (ii) has been represented in the preparation,
negotiation, and execution of this Agreement by legal counsel of the
Participant’s own choice or has voluntarily declined to seek such counsel;
(iii) understands the terms and consequences of this Agreement; and (iv) is
fully aware of the legal and binding effect of this Agreement.

(l) Delivery of Certificates. Subject to Section 3, the Participant may request
that the Company or the Administrator deliver the Shares in certificated form
with respect to any Shares that have vested and ceased to be subject to
forfeiture pursuant to Section 2.

(m) No Deferral. Notwithstanding anything herein to the contrary, neither the
Company nor the Participant may defer the delivery of the Shares.

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

SRA INTERNATIONAL, INC.

By:       

Name:

Title:

PARTICIPANT:   

Print Name:

    

Address:

         

 

6